DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2021 has been entered.
 
Status of Claims
This office action is in response to “Claims filed on 12/15/2021”. Applicant’s amendments of claims1, 2, and 20 with the same reply have been entered by the Examiner. Upon entry of the amendments, claims 1, 2 and 4-20 are pending wherein claim 1 and 20 are independent.
Allowable Subject Matter
 Claims 1, 2, 4-20 are allowed. The following is an examiner's statement of reasons for allowance:
With respect to claim 1, the primary reason for allowance is that the prior art of record either singularly or in combination fails to teach or suggest the limitation “the 
Dependent claims 2, 4-19 are allowed due to their dependency on Claim 1.
The most relevant prior art references, (US 2014/0176844 A1 to Yanagisawa et al. in Fig 1 substantially teaches the limitations of the claim 1, with the exception of the limitations described in the preceding paragraph. The reference of Yanagisawa does not disclose specifically that the first outline and the second outline are separate from one another. The reference of Jeong et al (US 2008/0054798 A1) does not specifically teach that the first and second outline that are separate from one another go and return along two sides of the display area.
With respect to claim 20, the primary reason for allowance is that the prior art of record either singularly or in combination fails to teach or suggest the limitation “the atleast one outline being disposed in a non-display area outside of the display area such that the atleast one outline goes and returns directly across from at least two different sides of the display area.” as recited in claim 20 in combination with the remaining features.
The most relevant prior art references, (US 2014/0176844 A1 to Yanagisawa et al. in Fig 1 substantially teaches the limitations of the claim 20, with the exception of the limitations described in the preceding paragraph. The reference of Yanagisawa does 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHATH YASMEEN whose telephone number is (571)270-7564.  The examiner can normally be reached on Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/NISHATH YASMEEN/Primary Examiner, Art Unit 2811